United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, DOWNTOWN
STATION, Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0094
Issued: September 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 24, 2016 appellant, through counsel, filed a timely appeal from a May 23,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective November 9, 2015.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other services performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues that the opinion of OWCP’s referral physician was insufficient
to meet OWCP’s burden of proof to terminate wage-loss benefits.
FACTUAL HISTORY
On August 16, 2013 appellant, then a 49-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 10, 2013 he developed post-traumatic stress due to
hearing several gunshots near where he was delivering mail. He also alleged that the back
window of his postal vehicle near where he had been standing was shattered by a gunshot.
Appellant stopped work on August 12, 2013 and has not returned. OWCP accepted the claim for
post-traumatic stress disorder (PTSD) and panic disorder without agoraphobia. Appellant
received compensation benefits on the supplemental rolls as of September 30, 2013 and on the
periodic rolls as of August 24, 2014.
On August 1, 2014 appellant was referred for a second opinion evaluation with
Dr. Richard W. Cohen, a Board-certified psychiatrist, for an evaluation to clarify treatment and
appellant’s work capacity.
In an August 14, 2014 report, Dr. Cohen, based upon the statement of accepted facts and
appellant’s examination, diagnosed major depressive disorder, PTSD, and panic disorder. He
noted that these conditions were improving at the time of his examination. Dr. Cohen related
that appellant continued to have mild impairment with daily living activities, remained
dependent on his wife, continued to have moderately impaired social functioning, and continued
to have preoccupation with the events of August 10, 2013. He also reported that appellant had a
long episode of decompensation, which he noted was improving. Dr. Cohen opined that
appellant had not yet reached maximum medical improvement, but that in three months he could
return to the date-of-injury job at the employing establishment with no restrictions or limitations.
He concluded that, while appellant continued to have residuals from his accepted employment
injury in the form of panic attacks, flash backs, and fears these residuals were becoming less
intense.
On a September 14, 2014 OWCP-5a form, Dr. Cohen indicated that appellant was
capable of working eight hours, but not as a letter carrier. He further noted that appellant could
return to his job as a letter carrier in three months.3
On January 23, 2015 OWCP referred appellant back to Dr. Cohen for a follow-up
evaluation.
In a February 6, 2015 report, Dr. Cohen diagnosed greatly improved PTSD and panic
disorder without agoraphobia, and moderate residual distress from the accepted August 10, 2013
employment injury. He concluded that appellant had no continuing decompensation from the
accepted August 10, 2013 employment injury. Under current status, Dr. Cohen reported that
appellant was not currently having nightmares about the event, he continued to have less intense
flashbacks twice a month, and appellant was less fearful and less dependent on his wife when
going outside. He also reported that appellant related that his panic attacks were less intense and
3

OWCP received this form on May 26, 2015.

2

not as frequent. In support of this conclusion, Dr. Cohen observed no marked or moderate
functional limitations with appellant’s concentration, social functioning, or daily living activities.
A mental status examination revealed goal-oriented answers, a blunted affect, suppressed and
anxious mood, fair judgement and proverbs/abstract insight, no suicidal thoughts, and no thought
disorder. Dr. Cohen noted that appellant had a mild impairment in social functioning, mild
impairment in his daily living activities, and had mild issues with persistence, pace, and
concentration. Based on the mental status examination, and medical history, he concluded that
appellant could return to work at the employing establishment with no restrictions. With respect
to continued treatment, Dr. Cohen recommended that appellant’s medication management be
terminated within three months and that appellant be weaned off his current medication.
In response to OWCP’s specific questions, Dr. Cohen opined that appellant’s accepted
PTSD and anxiety disorder with agoraphobia were both greatly improved, that appellant had
reached maximum medical improvement, and that appellant could return to work. Dr. Cohen
opined that there were only psychiatric limitations, which had improved to the point where
appellant could return to work without limitations or restrictions. In an attached work capacity
evaluation form for psychological/psychiatric conditions (Form OWCP-5a), Dr. Cohen noted
that appellant was capable of working eight hours and was compentent to perform his usual work
duties.
Following receipt of Dr. Cohen’s report, OWCP received a November 21, 2014 OWCP5a form and November 25, 2014 attending physician’s report (Form CA-20) from Dr. Prakash
Amin, a treating Board-certified psychiatrist. In the November 21, 2014 OWCP-5c form,
Dr. Amin diagnosed PTSD, depressive disorder, and panic disorder, and found appellant totally
disabled from any type of work. Dr. Amin noted on the form that appellant was very fearful,
deathly afraid of any return to work at the employing establishment, and anxious.
Dr. Amin, in the November 25, 2014 Form CA-20, diagnosed PTSD, panic disorder, and
depressive disorder. He noted that appellant was last seen on November 21, 2014 and that he
had been seen every two to three weeks since the injury. Dr. Amin opined that appellant
remained disabled from returning to work due to his continuing fear of being shot, and anxiety
regarding a return to work. He reported that appellant had been depressed, afraid of returning to
work, and fearful of going near a post office since the accepted August 10, 2013 employment
injury.
On September 23, 2015 OWCP proposed to terminate appellant’s compensation benefits
based upon Dr. Cohen’s February 6, 2015 report. It accorded less weight to Dr. Amin’s
November 25, 2014 report as there had not been a recent psychological examination and
Dr. Amin had not provided any rationale for his opinion.
In a September 28, 2015 OWCP-5a form, Dr. Amin opined that appellant was unable to
return to work. He explained that appellant was very anxious, depressed and sad. Appellant had
continuing nightmares and flashbacks of being shot. In support of this opinion, Dr. Amin further
noted that appellant was very fearful and deathly afraid of any return to work at the employing
establishment. He also reported appellant was scared to go to his mailbox to pick up his mail
and continued to be scared of being shot at if he returned to work at the employing
establishment.

3

By decision dated November 9, 2015, OWCP finalized the termination of appellant’s
wage-loss compensation, effective that same date. It found the weight of the medical evidence
rested with the opinion of Dr. Cohen, an OWCP referral physician, as it was based on a recent
mental examination and was well rationalized. OWCP noted that appellant’s medical benefits
were not terminated and would remain open.
In a November 16, 2015 letter, counsel requested an oral hearing before an OWCP
hearing representative, which was held on March 3, 2016.
On December 3, 2015 OWCP received an October 28, 2015 report from Dr. Amin.
Diagnoses included PTSD, panic disorder without agoraphobia, and single episode of major
depressive disorder. Dr. Amin provided a history of the accepted August 10, 2013 employment
injury and development of anxiousness, fear, and helplessness. He reported that appellant
continued to have depressive episodes which lasted two to three hours, two to three times per
week. Dr. Amin noted that appellant’s new medication resulted in improved mood. However,
he noted that appellant continued to have PTSD symptoms without any improvement.
Appellant’s symptoms included avoidance of social activities, requiring his wife to be with him
when he had to be with people. He also continued to feel discomfort when going outside.
Dr. Amin concluded that he disagreed with Dr. Cohen regarding appellant’s ability to return to
his date-of-injury job. He noted that Dr. Cohen did not mention any of appellant’s PTSD
symptoms including his flashbacks, nightmares, fear, extreme anxiety, and hypervigilance.
By decision dated May 23, 2016, OWCP’s hearing representative affirmed the
termination of appellant’s wage-loss compensation, effective November 9, 2015. However, he
found there was an unresolved conflict in the medical opinion evidence between Dr. Cohen and
Dr. Amin on the issue of whether appellant continued to have residuals or disability due to his
accepted conditions on and after November 9, 2015.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his federal employment, it may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
ANALYSIS
OWCP accepted that appellant sustained PTSD and panic disorder without agoraphobia
as a result of the accepted August 10, 2013 employment injury. Appellant stopped work on
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

4

August 12, 2013 and was placed on the periodic rolls for temporary total disability by letter
dated August 21, 2014.
OWCP terminated appellant’s wage-loss compensation, effective November 9, 2015,
finding that he no longer had disability due to his accepted conditions. It based its termination
decision on the February 6, 2015 report of Dr. Cohen, OWCP’s referral physician.
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective November 9, 2015.
Dr. Cohen initially reported on August 14, 2014 that appellant’s period of
decompensation was improving, and that while appellant continued to have residuals of his
accepted injury in the form of panic attacks, flash backs, and fears, these residuals were
becoming less intense. He opined that appellant had not reached maximum medical
improvement, but that appellant could return to work in three months. OWCP referred appellant
for a follow up evaluation with Dr. Cohen on January 23, 2015.
In his February 6, 2015 report, Dr. Cohen diagnosed greatly improved PTSD and panic
disorder without agoraphobia and moderate distress. He concluded that appellant was capable of
returning to full-time work without restrictions due to the lack of continuing decompensation
from the accepted August 10, 2013 employment injury. In support of this conclusion, Dr. Cohen
reported that appellant’s nightmares had ceased, he had less intense flashbacks, and his panic
attacks were less frequent and intense. He also explained that appellant was less fearful of going
outside, and he was less dependent on his wife. Dr. Cohen concluded that appellant’s accepted
PTSD and anxiety disorder with agoraphobia were both greatly improved, that appellant had
reached maximum medical improvement, and he could return to work.
The Board finds that Dr. Cohen’s reports represented the weight of the medical evidence
at the time OWCP terminated benefits and that OWCP properly relied on his opinion in
terminating appellant’s wage-loss compensation.
Dr. Cohen had full knowledge of the relevant facts and the course of appellant’s
condition. His opinions were based on a proper factual and medical history and on the statement
of accepted facts. Dr. Cohen’s reports contained a detailed summary of the history of the claim.7
Additionally, he addressed the medical records, examined appellant, and reached a reasoned
conclusion regarding appellant’s conditions.8 At the time benefits were terminated, Dr. Cohen
had explained that appellant’s accepted condition had improved and that he was capable of
returning to work. His February 6, 2015 report is both probative and reliable evidence regarding
appellant’s current psychiatric condition.9 Accordingly, the Board finds that Dr. Cohen’s
7

See R.G., Docket No. 16-0271 (issued May 18, 2017).

8

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts which determine the weight to be
given to each individual report).
9

Supra note 7.

5

opinion constitutes the weight of the medical evidence and is sufficient to justify OWCP’s
termination of wage-loss compensation for the accepted conditions.
Dr. Amin, in OWCP-5a forms dated November 21, 2014 and September 28, 2015 and a
November 25, 2014 CA-20 form diagnosed PTSD, depressive disorder, and panic disorder,
which he opined were totally disabling. He reported that appellant was anxious, very fearful,
deathly afraid of any return to work at the employing establishment. On November 25, 2014
Dr. Amin reported that he had been seen every two to three weeks since the injury and remained
disabled due to PTSD, panic disorder and depressive disorder. On October 28, 2015 Dr. Amin
advised that appellant continued to be disabled due to his accepted psychological conditions of
depression and anxiety. However, Dr. Amin did not provide any objective findings or medical
rationale explaining why appellant continued to be disabled from work due to the accepted
conditions. Thus, his reports are of diminished probative value and insufficient to overcome the
weight of Dr. Cohen’s report or to create a medical conflict.10 While Dr. Amin provided a more
detailed report following the termination, the Board notes that the issue of continuing disability
was remanded by the hearing representative to resolve the new conflict in medical evidence.
That issue is not ripe for a decision by the Board.11
Counsel argues on appeal that Dr. Cohen’s opinion is insufficient to support OWCP’s
burden of proof to terminate wage-loss compensation. As discussed above, the Board finds that
Dr. Cohen’s report was well rationalized and represented the weight of the medical evidence at
the time that OWCP terminated compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation effective November 9, 2015.

10

See S.S., Docket No. 15-1160 (issued January 11, 2016). The weight of medical evidence is determined by its
reliability, its probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion. James Mack, 43 ECAB 321 (1991).
11

See 20 C.F.R. § 501.2(c)(2) (there will be no appeal with respect to any interlocutory matter decided (or not
decided) by OWCP during the pendency of a case). F.T., Docket No. 15-1109 (issued June 17, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2016 is affirmed.
Issued: September 1, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

